DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Information Disclosure Statement.  Applicant asserts that the references listed in the specification and not cited by the examiner on form PTO-892 have been included in an information disclosure statement.  (Remarks p. 7)
Examiner respectfully disagrees.  It appears that a typographical error has been made in listing of reference US 8615542.  Applicant has cited reference US 8615524 on the PTO-892 instead of US 8615542.

Specification.  The objection to the abstract of the disclosure is withdrawn by reason of amendment. 

Drawings.  Applicant asserts that amendment renders the drawing objections moot.  (Remarks p. 8)
Examiner respectfully disagrees.  No amendment to the drawings have been made.  

Claim objections.  Applicant asserts amendment to the claims render the objections moot.
Examiner agrees with respect to claim 1 recitation of “the operator”.  This objection is withdrawn.
Examiner disagrees with respect to claim 1 recitation of “the multiplicands”.  Two instances of this recitation were objected to, one was amended.  Claim 1 line 5 continues to recite “the multiplicands”.  The objection with respect to the first instance is withdrawn. The objection with respect to the second instance is maintained.
Examiner further disagrees with respect to claim 4.  No amendment and/or argument has been provided.

35 USC 112(b).  The rejection of claims 1-4 under 35 USC 112(b) is withdrawn by reason of amendment.

35 USC 101.  Applicant asserts Examiner has not considered implied hardware-dependent meaning of the terminology used in claim 5 such as addition of binary numbers wherein binary numbers necessarily involve multiplied bits that are conveyed on physical lines and handled by circuitry, use of floating point encoded multiplicands encoded in a first precision format, asserting that the mantissas and exponents are thus binary numbers that are handed by circuitry (Remarks p. 9-10).
Examiner respectfully disagrees.  Although the claim limitations may be performed in hardware, the claim in the broadest reasonable interpretation (BRI) does not require hardware to perform all claim elements.  See MPEP 2106.II. requiring establishing the BRI of the claim in eligibility determination.  Multiplication and addition may be performed with pen and pencil using a binary number representation, i.e., 1 x1 =1, 0 x 0 = 0 etc.  Similarly multiplication may be performed using floating point representation of numbers using pen and paper wherein the mantissa portion of the multiplication is calculated with pen and paper.  Floating point representation is merely an abstraction of how to represent a number in manner similar to scientific notation which does not require a hardware in calculation. Similarly, encoding multiplicands in a first precision format can be performed with pen and paper by limiting the number of digits in the hand calculation.  Furthermore even if hardware were required by implication, which Examiner disagrees with, any implied use of hardware would be such as to merely recite “apply it” in in a computer, or in a manner that merely generally links the use of the judicial exception to a particular technological environment such that the claim as a whole is no more than a drafting effort designed to monopolize the judicial exception.
Applicant further asserts that Examiner failed to comply with the Alice Framework step 2A prong two because claim 5 recites specific processes using specific rules to perform a function in a way that is not and cannot be performed by humans and that achieves an improved technological result.  (Remarks p. 10-12).
Examiner respectfully disagrees.   As stated above and with respect to the rejection below, the claim recites no additional elements to be considered under step 2A prong 2.  Any asserted improved technological result flows directly from the abstract idea.  See MPEP 2106.05(a), “the judicial exception alone cannot provide the improvement”.
Applicant further asserts that claim 5 recites additional elements that are significantly more than the abstract idea, and that Examiner failed to support a conclusion that additional elements or combination of additional elements is well understood, routine, conventional activity. (Remarks p. 12-13).
Examiner respectfully disagrees.  As stated above, the claim recites no additional elements to be considered as to significantly more than the abstract idea under the step 2B analysis.  The novel concept in claim 5 is in the mathematical concepts, not in any technological element (additional element).  See also MPEP 2106.05.I. the “inventive concept “cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.”

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Paragraph [0013] references US 8615542.  Applicant has cited reference US 8615524 on the PTO-892 instead of US 8615542. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
Figures 1, and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. The specification [0006], and [0027]describes figure 1 as a conventional and known FMA operator.  The specification [0011], and [0028] describe figure 2 in terms of prior art and conventional.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-4 are objected to because of the following informalities.  
Claim 1 line 5 recites “the multiplicands”.  This element lacks antecedent basis. Antecedent basis is present for “the two multiplicands”.  Claims 2-4 inherit the same deficiency as claim 1 by reason of dependence.
Claim 4 appears to recite that the addition operand is provided as a result.  For further clarity, Examiner suggests amending to recite “configured to provide the addition operand as a result when the exponent of the addition operand exceeds a capacity of the second fixed-point number” or equivalent. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 5, under the Alice framework Step 1, the claim recites a process.
Under the Alice framework Step 2A prong 1, the claim recites an abstract idea in the grouping of Mathematical Concepts.  The claim recites mathematical calculations of multiplying and adding floating point numbers including converting the multiplication result from floating point format to fixed point format, and converting the addition operand from floating point format to fixed point format.  For these reasons, the claim recites an abstract idea.
Under Prong Two of Step 2A, and Step 2B the judicial exception is not integrated into a practical application, nor amounting to significantly more than the abstract idea. In particular, the claim fails to recite any additional elements, and is purely abstract. Accordingly, the claim is directed to an abstract idea, and is not patent-eligible under 35 U.S.C. 101.
In order to overcome the above rejection, the Examiner suggests incorporating the hardware components/circuitry claimed in independent Claim 1 into independent Claim 5 such that claim 5 recites the method practiced by the apparatus of claim 1.


Allowable Subject Matter
Claims 1-4 would be allowable if rewritten to overcome the claim objections for the reasons cited in the office action dated 03/25/22.  Claim 5 would be allowable if rewritten to overcome the rejection under 35 USC 101.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182